DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 and 01/28/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vengerov et al., (US 2019/0163671 A1) (hereinafter “Vengerov”).

Vengerov discloses; 
Regarding claim 1, a system [i.e., computer system 8A00 (see figure 8A), (page 9, para 0096)] comprising: 
at least one processor [i.e., processor 807 (see figure 8A), (page 9, para 0096)]; and 
at least one non-transitory computer-readable storage medium storing instructions [i.e., main memory 808 (see figure 8A), (page 9, para 0096)] that, when executed by the at least one processor, cause the system to: 
identify, from an events database, a sequence of activity events, each activity event within the sequence of activity events comprising raw event data associated with a group of user accounts of a content management system [i.e., the user interaction events associated with the content objects at the system (e.g., user-content interactions) are recorded (see reference 214 of figure 2), (page 4, para 0041) i.e., user interaction event 116 (e.g., who interacted with what content objects) (page 3, para 0035), (see figure 1) i.e., set of users (e.g., user “u1”, user “u2”…) from a plurality of users 102 (page 3, para 0029), (see figure 1) i.e., event processor 362 (page 5, para 0052), (see figure 3)]; 
generate a sequence of activity event vectors by generating an activity event vector for each activity event based on the raw event data for each respective activity event [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 (page 3, para 0035), (page 4, para 0036), (see figure 1) i.e., vector generator 364 (page 5, para 0053), (see figure 3)]; 
determine, utilizing a natural language processing (NLP) model, a predicted activity event based on the sequence of activity event vectors [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 that are used to form a predictive model 132 (page 3, para 0035), (page 4, para 0036), (see figures 1 and 3), (page 5, para 0051), (page 3, para 0034), (see reference 224 of figure 2)]; and
perform an action based on the predicted activity event [i.e., the user interacts with user-specific recommendation feed by clicking on one or more entries that are of interest to the subject user (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)].  
	Regarding claim 2, the system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to perform the action by providing, for display on a client device associated with the user account, one or more suggestions based on the predicted activity event [i.e., user interface 108sub1 (see figure 1) i.e., process the recommended content objects for presentation to the user (see reference 226 of figure 2), (page 3, para 0034), (page 4, para 0037), (see figure 1)]. 
Regarding claim 6, the system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to group the sequence of activity event vectors for generating a series of sequential tokens by grouping, into the sequence of activity event vectors, activity event vectors based on timestamps of corresponding feature embeddings [i.e., interaction attribute associated with ongoing user interaction events is stored in a stream of objects. The stream of object includes timestamp (page 4, para 0043)].  
Regarding claim 7, the system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to: 
generate, from the events database, a corpus of series of sequential tokens associated with multiple user accounts of a content management system [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 (page 3, para 0035), (page 4, para 0036), (see figure 1) i.e., vector generator 364 (page 5, para 0053), (see figure 3)]; and 
apply the corpus of series of sequential tokens to the NLP model to identify one or more learned parameters [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 that are used to form a predictive model 132 (page 3, para 0035), (page 4, para 0036), (see figures 1 and 3), (page 5, para 0051), (page 3, para 0034), (see reference 224 of figure 2)].  
Regarding claim 8, the system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to: 
determine a set of predicted activity events based on the sequence of activity event vectors [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 that are used to form a predictive model 132 (page 3, para 0035), (page 4, para 0036), (see figures 1 and 3), (page 5, para 0051), (page 3, para 0034), (see reference 224 of figure 2)]; and 
perform multiple actions based on the set of predicted activity events, each action corresponding to a respective predicted activity event of the set of predicted activity events [i.e., the user interacts with user-specific recommendation feed by clicking on one or more entries that are of interest to the subject user (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)].  
Regarding claim 9, the system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to perform the action based on the predicted activity event by predicting a user segment for the user account [i.e., the user interacts with user-specific recommendation feed by clicking on one or more entries that are of interest to the subject user (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)].  
Regarding claim 10, the system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to identify, from the events database, the sequence of activity events by: 
analyzing, from the events database, raw event data to identify timestamps for activity events for a threshold time period [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 that are used to form a predictive model 132 (page 3, para 0035), (page 4, para 0036), (see figures 1 and 3), (page 5, para 0051), (page 3, para 0034), (see reference 224 of figure 2)]; and 
determining, based on the identified timestamps, that a subset of the activity events occurring during the threshold time period corresponds to the sequence of activity events [i.e., interaction attribute associated with ongoing user interaction events is stored in a stream of objects. The stream of object includes timestamp (page 4, para 0043)].  
Regarding claim 11, a non-transitory computer-readable medium storing instructions [i.e., main memory 808 (see figure 8A), (page 9, para 0096)] that, when executed by at least one processor, cause a computing device to: 
identify, from an events database, a sequence of activity events, each activity event within the sequence of activity events comprising raw event data associated with a group of user accounts of a content management system [i.e., the user interaction events associated with the content objects at the system (e.g., user-content interactions) are recorded (see reference 214 of figure 2), (page 4, para 0041) i.e., user interaction event 116 (e.g., who interacted with what content objects) (page 3, para 0035), (see figure 1) i.e., set of users (e.g., user “u1”, user “u2”…) from a plurality of users 102 (page 3, para 0029), (see figure 1) i.e., event processor 362 (page 5, para 0052), (see figure 3)]; 
generate a sequence of activity event vectors by generating an activity event vector for each activity event based on the raw event data for each respective activity event [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 (page 3, para 0035), (page 4, para 0036), (see figure 1) i.e., vector generator 364 (page 5, para 0053), (see figure 3)]; 
provide the sequence of activity event vectors to a natural language processing (NLP) model [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 that are used to form a predictive model 132 (page 3, para 0035), (page 4, para 0036), (see figures 1 and 3), (page 5, para 0051), (page 3, para 0034), (see reference 224 of figure 2)];
receive, from the NLP model, one or more predicted activity [i.e., recommended content objects 142 (see figure 3)]; and
provide, to a client device associated with the user account, one or more suggestions based on the one or more predicted activity event [i.e., the user interacts with user-specific recommendation feed by clicking on one or more entries that are of interest to the subject user (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)].  
Regarding claim 12, the non-transitory computer-readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide, for display on the client device associated with the user account, the one or more suggestions comprising: 
a suggested team workspace accessible by the user account and one or more other user accounts of the content management system; a suggested digital file to digitally share with the one or more other user accounts [i.e., a first user-specific recommendation message describe “Lisa edited the file named overview.pptx while a second user-specific recommendation message describe Bob and 3 others viewed the file named specification.docx (page 3, para 0032), (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)].  
Regarding claim 13, the non-transitory computer-readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate a sequence of activity event vectors by generating feature embeddings based on features from the raw event data of each activity event within the sequence of activity events [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 (page 3, para 0035), (page 4, para 0036), (see figure 1) i.e., vector generator 364 (page 5, para 0053), (see figure 3)].  
Regarding claim 14, the non-transitory computer-readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide, for display on the client device associated with the user account, the one or more suggestions comprising an action suggestion that includes one or more of. downloading, accessing, or editing a digital content item [i.e., a first user-specific recommendation message describe “Lisa edited the file named overview.pptx while a second user-specific recommendation message describe Bob and 3 others viewed the file named specification.docx (page 3, para 0032), (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)].  
Regarding claim 15, the non-transitory computer-readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide the sequence of activity event vectors to the NLP model by generating a token for each activity event vector in the sequence of activity event vectors [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 that are used to form a predictive model 132 (page 3, para 0035), (page 4, para 0036), (see figures 1 and 3), (page 5, para 0051), (page 3, para 0034), (see reference 224 of figure 2)].  
Regarding claim 16, a computer-implemented method comprising: 
identifying, from an events database, a sequence of activity events, each activity event within the sequence of activity events comprising raw event data associated with a group of user accounts of a content management system [i.e., the user interaction events associated with the content objects at the system (e.g., user-content interactions) are recorded (see reference 214 of figure 2), (page 4, para 0041) i.e., user interaction event 116 (e.g., who interacted with what content objects) (page 3, para 0035), (see figure 1) i.e., set of users (e.g., user “u1”, user “u2”…) from a plurality of users 102 (page 3, para 0029), (see figure 1) i.e., event processor 362 (page 5, para 0052), (see figure 3)]; 
generating a sequence of activity event vectors by generating an activity event vector for each activity event based on the raw event data for each respective activity event [i.e., the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 (page 3, para 0035), (page 4, para 0036), (see figure 1) i.e., vector generator 364 (page 5, para 0053), (see figure 3)]; 
generating, utilizing a natural language processing (NLP) model, a predicted activity event based on the sequence of activity event vectors [the user interaction events 116 associated with the content objects are combined in a set of feature vectors 122 that are used to form a predictive model 132 (page 3, para 0035), (page 4, para 0036), (see figures 1 and 3), (page 5, para 0051), (page 3, para 0034), (see reference 224 of figure 2)]; and
performing an action based on the predicted activity event [i.e., the user interacts with user-specific recommendation feed by clicking on one or more entries that are of interest to the subject user (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)].  
Regarding claim 17, the computer-implemented method of claim 16, wherein the NLP model comprises a long short-term memory neural network [i.e., the predictive model is a collection of mathematical techniques (e.g., algorithms) that facilitate determining (e.g., predicting) a set of outputs based on a set of input (page 3, para 0035)].  
Regarding claim 18, the computer-implemented method of claim 16, further comprising generating one or more activity highlights pertaining to digital activity in a team workspace accessible by the group of user accounts [i.e., a first user-specific recommendation message describe “Lisa edited the file named overview.pptx while a second user-specific recommendation message describe Bob and 3 others viewed the file named specification.docx (page 3, para 0032), (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)].  
Regarding claim 19, the computer-implemented method of claim 16, wherein generating the predicted activity event comprises: 
generating a first predicted activity event for a first user account of the group of user accounts; and generating a second predicted activity event for a second user account of the group of user accounts, wherein the second predicted activity event differs from the first predicted activity event [i.e., a first user-specific recommendation message describe “Lisa edited the file named overview.pptx while a second user-specific recommendation message describe Bob and 3 others viewed the file named specification.docx (page 3, para 0032), (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)].  
Regarding claim 20, the computer-implemented method of claim 19, wherein performing the action based on the predicted activity event comprises: 
providing, for display on a first client device associated with the first user account, a first action suggestion related to a digital content item accessible by the group of user accounts, wherein the first action suggestion is based on the first predicted activity event [i.e., a first user-specific recommendation message describe “Lisa edited the file named overview.pptx while a second user-specific recommendation message describe Bob and 3 others viewed the file named specification.docx (page 3, para 0032), (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)]; and 
providing, for display on a second client device associated with the second user account, a second action suggestion related to the digital content item accessible by the group of user accounts, wherein: the second action suggestion differs from the first action suggestion; and the second action suggestion is based on the second predicted activity event [i.e., a first user-specific recommendation message describe “Lisa edited the file named overview.pptx while a second user-specific recommendation message describe Bob and 3 others viewed the file named specification.docx (page 3, para 0032), (page 4, para 0037), (see figure 1), (see reference 226 of figure 2)].

Allowable Subject Matter
Claims 3 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3; 
the prior art of record, Vengerov discloses the system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to generate the sequence of activity event vectors 
However, Vengerov do not disclose “generating feature embeddings for features from the raw event data of each activity event within the sequence of activity events; concatenating a first set of feature embeddings corresponding to a first activity event to generate a first activity event vector; and concatenating a second set of feature embeddings corresponding to a second activity event subsequent to the first activity event to generate a second activity event vector”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 4; 
the prior art of record, Vengerov the system of claim 1, 
However, Vengerov do not disclose “further comprising instructions that, when executed by the at least one processor, cause the system to: generate, utilizing a hashing function, respective tokens for each activity event vector in the sequence of activity event vectors; and generate, based on the respective tokens, a series of sequential tokens for the sequence of activity event vectors”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 2015/0178265 A1) discloses content recommendation system using a neural network language model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194